In an action by plaintiff wife to recover damages for personal injuries sustained by reason of slipping and falling on a bag of tomatoes located on a poorly lighted factory stairway, and by her husband for expenses and loss of services, defendant appeals from a judgment in favor of plaintiffs, claiming that plaintiff wife failed, as a matter of law, to establish her freedom from contributory negligence. Judgment unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ.